Citation Nr: 0419782	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury from November 23, 1999, based on an 
initial determination?  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, granting entitlement of the 
veteran to service connection for residuals of a left knee 
injury and assigning a 10 percent evaluation therefor as of 
November 23, 1999.  The veteran thereafter entered a claim 
for service connection for a right ankle disorder, secondary 
to her service-connected left knee disability, and such claim 
was denied by the RO in April 2002 action, followed by entry 
of an appeal as to that matter, issuance of a statement of 
the case, and perfection of that portion of the appeal by a 
substantive appeal received on June 21, 2002.  However, the 
veteran in an October 2003 statement withdrew from appellate 
consideration the secondary service connection issue, and 
such matter was not then certified by the RO for the Board's 
review.  That notwithstanding, the veteran's national and 
local representatives in their respective presentations 
reference the secondary service connection matter, as does 
the veteran in correspondence received by the Board in July 
2004.  The Board views these statements as an attempt to 
reopen the claim for service connection for a right ankle 
disorder, secondary to her service-connected left knee 
disability.  New and material evidence must now be submitted.  
This issue is referred to the RO for actions deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


REMAND

It is noteworthy that the veteran previously requested an RO 
hearing, but she withdrew that request in March 2001 prior to 
the conduct of that proceeding.  As well, a Board hearing to 
be held in Washington, DC, was also requested by the veteran 
and such hearing was scheduled to occur in June 2004.  
However, in May 2004, the veteran cancelled the June 2004 
hearing, citing her health problems, and in July 2004, she 
requested that, in lieu of a hearing in Washington, DC, she 
be afforded a videoconference hearing before the Board.  

Accordingly, in order to furnish the veteran her requested 
videoconference hearing, this appeal is REMANDED to the RO 
for the following actions:

The veteran should be scheduled for a 
videoconference hearing before the Board 
at the RO in Columbia, South Carolina, in 
accordance with her July 2004 request.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim(s) in question as a result of this action.  



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




